DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2021 and 04/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-4, 8-11 and 15-18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2 and 11-12 of Patent No. 11005891 [hereinafter ‘891 application] (see mapping below).
17231823 (Instant application)
16188176 (11005891)


1. A method comprising: 
receiving, by a computing device, a selection of an application hosted on a remote computing device, the selection comprising data of a user retrievable from the remote computing device; 





generating an object comprising executable code to cause display of the selection for display on another computing device; and 









providing, by the first computing device, the object to the another computing device, the object being executable on the another computing device to cause display of a portion of the application thereon.

1. A method, comprising:
receiving, by an application server from a first client application comprising a first embedded browser executed by a first client device, a request to share a portion of a network application with a second client device; 4. wherein the request from the first client application comprises a selection of the portion of the network application.

generating, by the application server, a contained application object consisting of the portion of the network application and associated with authentication credentials of the first client device, …
executing, by the application server, the portion of the network application using the authentication credentials of the first client device, responsive to the association between the contained application object and the authentication credentials of the first client device; and

providing, by the application server, an output of the portion of the network application to the second embedded browser of the second client application for display.
2. The method of claim 1, wherein the object comprises an authentication token of the user to retrieve data of the user by the remote computing device.

1. … a contained application object consisting of the portion of the network application and associated with authentication credentials of the first client device …
3. The method of claim 2, wherein the object is executable to retrieve data of the user from the remote computing device with use of the authentication token.

1. … the contained application object provided to the second client device;
subsequently receiving, by the application server from a second client application comprising a second embedded browser executed by the second client device, the contained application object; …

4. The method of claim 1, further comprising generating the object to include one or more elements of a document object model (DOM) of the application to enable display of the portion of the application.

2. The method of claim 1, wherein the portion of the network application comprises a sub-element of a document object model (DOM) tree of a web application.
8-11

11-12
15-18
1-2



Although the conflicting claims are not identical, they are not patentably distinct from each other because the steps recited in listed claims of the instant application in above table are encompassed by steps recited in claims 1 and 2 of the ‘891 application. Therefore, claims 1-4, 8-11 and 15-18 of the instant application and claims 1 and 2 of the ‘891 application are not patentably distinct from each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, recites the limitation “first computing device”. The claim does not have a previous recitation of “a first computing device” and as a result, lacks proper antecedent basis. For example, a lack of clarity could arise where a claim refers to "said lever” or “the lever”, where the claim contains no earlier recitation or limitation of a lever and as a result, it would be unclear as to what element the limitation was making reference to (MPEP 2173.05(e) [R-07.2015]). Appropriate corrections to “the transmitter of the node” is required to ensure proper claim interpretation.
Dependent claims 2-7 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 4, 6-8, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by al-Arnaouti et al. (US2018/0143950, hereinafter al-Arnaouti).
Regarding claim 1: al-Arnaouti discloses A method comprising:
receiving, by a computing device, a selection of an application hosted on a remote computing device, the selection comprising data of a user retrievable from the remote computing device (al-Arnaouti - [0007]: The application further enables a user to select the transparent screen to mark, or otherwise indicate, a portion of the online content and share information regarding the marked portion of the online content with other users);
generating an object comprising executable code to cause display of the selection for display on another computing device (al-Arnaouti - [0036]: a user (User 1 205) enriches the existing content by authoring/creating 235 new content on the given page); and
providing, by the first computing device, the object to the another computing device, the object being executable on the another computing device to cause display of a portion of the application thereon (al-Arnaouti - [0036]: pushing 225 both the original and the newly authored content to others (e.g., users, such as User 2 230, platforms, sites, the world at large), and consuming content 215 authored by others (e.g., users, such as User 2 230, bots, automated processes) on the given page. [0037]: The user interaction in FIG. 2 is performed via client devices … the client devices are configured to execute a web-based browser application, which renders a page (webpage) containing content in a web-based format, such as HTML. See also [0061]).
Regarding claim 4: al-Arnaouti discloses further comprising generating the object to include one or more elements of a document object model (DOM) of the application to enable display of the portion of the application (al-Arnaouti - [0051]: In FIG. 4A, a loaded page of video content is displayed to user 1 435 on the display device of user 1. The loaded page is formatted as a Document Object Model (DOM)).
Regarding claim 6: al-Arnaouti discloses wherein use of the object on the another device causes display of a latest data of the user retrieved from the remote computing device on the another device (al-Arnaouti - [0062]: a notification objects contain the information that makes up an in-video object as well as the last message associated to that object. This way a user may be ‘notified’ of a new message attached to an in-video object they are subscribed to. Clicking on this notification (step 626) opens the associated in-video object (step 624), where the user can click existing content (step 616) and consume in video content (step 618)).
Regarding claim 7: al-Arnaouti discloses further comprising receiving, by the computing device, the selection of the application via a user interface element, the user interface element enabling the user to select the portion of the application to share (al-Arnaouti - [0007]: n application (plugin) that enables the user to overlay the authored metadata on the already existing data containers (e.g., HTML objects) within the webpage structure of the content … The application further enables a user to select the transparent screen to mark, or otherwise indicate, a portion of the online content and share information regarding the marked portion of the online content with other users).
Regarding claims 8, 11 and 13-14: Claims are directed to apparatus/device claims and do not teach or further define over the limitations recited in claims 1, 4 and 6-7. Therefore, claims 8, 11 and 13-14 are also rejected for similar reasons set forth in claims 1, 4 and 6-7. 
Regarding claims 15, 18 and 20: Claims are directed to method/computer readable medium claims and do not teach or further define over the limitations recited in claims 1, 4 and 6. Therefore, claims 15, 18 and 20 are also rejected for similar reasons set forth in claims 1, 4 and 6. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over al-Arnaouti et al. (US 2018/0143950, hereinafter al-Arnaouti) in view of Sa (Pub. No.: US 2020/0402152).
Regarding claims 2, 9 and 16: al-Arnaouti doesn’t explicitly teach but Sa discloses wherein the object comprises an authentication token of the user to retrieve data of the user by the remote computing device (Sa - [0036]: the winning bidder can submit the content along with the token. If the token is verified, the content can be provided to the user).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of al-Arnaouti with Sa so that the object includes content with verification token. The modification would have allowed the system to protect content with token for enhanced security. 

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over al-Arnaouti et al. (US2018/0143950, hereinafter al-Arnaouti) in view of Sa (Pub. No.: US 2020/0402152) and Axtell et al. (Pub. No.: US 2016/0291955, hereinafter Axtell).
Regarding claims 3, 10 and 17: al-Arnaouti as modified doesn’t explicitly teach but Axtell discloses wherein the object is executable to retrieve data of the user from the remote computing device with use of the authentication token (Axtell - [0004]: determining, based on the feature identifier and the feature information, whether the at least one feature is enabled for an application execution context associated with the at least one user or client facility, and in response to determining that the at least one feature is enabled for the at least one user or client facility, causing the at least one feature to be executed. See also Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of al-Arnaouti and Sa with Axtell so that an application execution context associated with the at least one user or client facility based on the determination of verification. The modification would have allowed the system to increase security. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over al-Arnaouti et al. (US2018/0143950, hereinafter al-Arnaouti) in view of Goodwin et al. (Pub. No.: US 2013/0276136, hereinafter Goodwin).
Regarding claims 5, 12 and 19: al-Arnaouti doesn’t explicitly teach but Goodwin discloses further comprising generating the object to include one of exclude, redact or obfuscate one or more elements within the portion of the application to cause selected data of the user to be kept private in response to display of the portion of the application on the another computing device (Goodwin - [0082]: In Line 2, the private “THIS variable indicates which eventHandlers should be monitored and which methods on the image element/object may be excluded. See also [0084]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of al-Arnaouti with Goodwin so that the content includes exclusion information. The modification would have allowed the system to manage privacy. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mehta et al. (Pub. No.: US 2020/0092374) - On-device, application-specific compliance enforcement
Potadar (Pub. No.: US 2018/0293580) - Systems and methods for processing an access request
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437